KLEIN, J.
Plaintiff was involved in two accidents, the first occurring when she was stopped *625at a railroad crossing and was rear-ended by Shirley Sheehy. Both drivers got out of their cars and failed to move them from the road. Ten to -twelve minutes later, a car driven by Robin Lewitt struck Sheehy’s vehicle, propelling it into plaintiff.
Plaintiff sued Sheehy, Lewitt and her UM carrier, Nationwide, for personal injuries caused by the second impact. The trial court granted Sheehy’s motion for summary judgment, concluding that Sheehy was not liable for the second accident because Lewitt’s collision with Sheehy’s vehicle was, as a matter of law, an independent intervening cause of plaintiffs injuries.
A similar situation was presented in Gibson v. Avis Rent-A-Car System, Inc., 386 So.2d 520 (Fla.1980), and our supreme court concluded that it is for the jury to determine whether it is foreseeable, where vehicles are stopped on a highway, that an accident will result when other vehicles arrive at the scene of the stopped vehicles. Whether the second accident was an independent intervening cause is, accordingly, an issue of fact in this case. We therefore reverse the summary judgment.
FARMER and TAYLOR, JJ., concur.